Title: To Benjamin Franklin from Benjamin Vaughan, 15 March 1785
From: Vaughan, Benjamin
To: Franklin, Benjamin


				
					My dearest sir,
					London, March 15, 1785.
				
				In reply to your favor of the 5th: instt. I send you the Extract from the English translation of Kæmpfer’s history of Japan Vol. 2nd. Book 5. c. 6. p. 444–5, as follows. “The candles brought in at night, are hollow in the middle; the wick, which is of paper, being wound about a wooden stick, before the tallow is laid on. For this reason also the candlesticks have a punch

or bodkin at top, which the candles are fixed upon. They burn quick, and make a great deal of smoke & stink, because the oil or tallow is made out of the berries of bay-trees, camphire trees, and some others of this kind. ’Tis somewhat odd & ridiculous to see the whirling motion of the ascending smoke followed by the flame, when the candle is taken off from the punch at the top of the candlestick.”
				I wish that you would at your leisure make the trial of a solid candle with three or four very thin wicks, placed sufficiently contiguous for the flames of each to touch. You may snuff the wicks in pairs, or perhaps altogether. After being lighted a short time, the wicks will be found to carry their several flames at a great distance above the melting substance of the candle.
				Our Irish propositions go on much better than I expected. After a series of contests in the West India meetings, we carried a question this day by 86 to 31, for which see the papers of tomorrow. I hope the neutrality of our body will leave the Irish resolutions a safer, though it is likely to be still a tumultuous passage, through our house of Commons. Ministry seem to have overlooked the relation this question bore to the West India interest.— As a friend to free trade this intelligence above will not displease you.
				I have sent a bottle of Blackrie’s lixivium through Mr Nepean, and shall send another on Monday by a private opportunity.— Castor oil, you may always have genuine & fresh, when your stock declines, as I can command abundance, & for no occasion so zealously.
				I beg you will remember me very affectionately to your grandson, whom I thank for his book, which I have sent to a

friend prior to my own reading.— No bookseller would touch the former pamphlet on the same subject sent by him.
				I am, my dearest sir, Your ever faithful, respectful, & devoted,
				
					
						Benjn. Vaughan
					
				
			 
				Addressed: A son Excellence / Monsieur Franklin, / &c &c &c / a Passy, / pres Paris.
			